Citation Nr: 0308722	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  01-07 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability rating for residuals 
of gunshot wounds to the buttocks and low back, currently 
rated as 10 percent disabling.

ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied the claim for an increase above the existing 10 
percent rating for residuals of gunshot wounds to the 
buttocks and low back.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Gunshot wounds to the veteran's buttocks and low back 
produced moderate injury of Muscle Group XX, with 
asymptomatic scarring and episodes of pain with activity.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for residuals 
of gunshot wounds to the buttocks and low back are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.56, 4.59, 4.73, Diagnostic Code 5320 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  The veteran's claims file contains his service 
medical records and reports of recent VA examinations to 
determine the residuals of the veteran's gunshot wounds.  The 
veteran has not reported the existence of any relevant 
evidence that is not associated with the claims file.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with the rating decisions 
dated in April 2001 and May 2002, and an August 2001 
statement of the case (SOC).  These documents together relate 
the law and regulations that govern the veteran's claim.  
These documents list the evidence considered and the reasons 
for the determinations made regarding that claim.  In letters 
dated in March 2001 and March 2002, the RO informed the 
veteran and his representative of the type of evidence needed 
to support his claim, and indicated what the veteran should 
do toward obtaining such evidence, and what VA would do.

II.  Increased Rating for Residuals of Gunshot Wounds

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2002).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2002).  The Court held in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that "[c]ompensation for service-connected 
injury is limited to those claims which show present 
disability," and held: "Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10 (2002).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2002).

VA regulations provide, and the Court has emphasized, that 
evaluation of a musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2000); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's service medical records reflect that he 
sustained a gunshot wound to the buttocks in October 1971.  
The wound was debrided, and he was hospitalized for fourteen 
days.  He was released on no medication.  He had significant 
ongoing pain, and discomfort with sitting.  Several days 
later, he was evacuated for further treatment.  The wound 
area was found to be swollen, tender, and infected, and a 
seroma was found.  He was put on antibiotics and received 
follow-up treatment and a light duty profile for several 
weeks.  

In 1978, the veteran sought treatment for pain in the wound 
area.  X-rays showed multiple shrapnel fragments in the left 
buttock, and some shrapnel was surgically removed at that 
time.  In 1984, he was seen for pain in the buttocks wound 
area, and occasional numbness and tingling in the left 
buttocks radiating down the left leg to the knee.  X-rays 
showed multiple tiny metallic fragments in the left buttock.  
One examiner's impression was recurrent sciatica due to disc 
disease, not thought to be related to the shrapnel wounds.  
The veteran was seen for low back pain and radiating pain or 
numbness into one or both lower extremities on a number of 
occasions in 1984, 1985, and 1986.  Diagnoses included 
lumbosacral strain, mechanical low back pain, sciatica, and 
lumbar disc disease.

In a claim for VA disability compensation filed at his 
separation from service in 1987, the veteran reported, among 
other things, a bad back, and fragments from a gunshot wound.

On VA examination in October 1987, he stated that metal 
fragments in his back and buttocks wound sometimes moved and 
caused lower back pain.  He reported numbness, pain, and 
tingling in his back and hips after exertion and lifting.  
Photographs associated with the examination report show 
scarring along the top of the buttocks, extending from near 
the left side to part of the way over the right buttock.  The 
examiner reported that the scar measured 17 by 3 centimeters.  
The scar was well healed, asymptomatic, and not adherent.  
X-rays showed minimal degenerative changes of the lumbosacral 
spine and both sacroiliac joints, and multiple linear 
densities overlying the left iliac bone.  The examiner's 
impression was residuals of shrapnel fragment injury of the 
lower back, with chronic lower back syndrome.

In a February 1988 rating decision, the RO granted service 
connection for lower lumbar spine and left buttock gunshot 
wound residuals, and assigned a 10 percent disability rating 
under Diagnostic Codes 5320 and 5295.

In February 2001, the veteran wrote that he was having 
trouble with the residuals of his gunshot wound, and he 
requested a reevaluation.  On VA examination in April 2001, 
the veteran reported a three-month history of episodes of 
severe pain throughout his right leg.  He stated that the 
pains occurred twice a day and lasted five minutes each.  He 
did not complain of tenderness at the gunshot wound scar.  
The examiner noted that the scar was depressed about 5 
millimeters, and that there was some loss of tissue.  The 
skin was adherent in the middle and not adherent over the two 
ends.  The scar was not tender.  

The veteran was able to flex his lumbar spine 80 degrees, and 
had 20 degrees of extension, and 30 degrees of lateral 
bending to each side.  There was no pain with hip motion.  
The examiner stated that the right leg pain did not appear to 
be in a major nerve distribution.  X-rays showed mild 
spondylosis, preservation of the disc spaces, mild facet 
arthropathy, mild degenerative changes of the hips and 
sacroiliac joints, and minimal supralateral joint space 
narrowing bilaterally.

In August 2001, the veteran wrote that his right leg 
sometimes gave out on him.  He expressed concern that 
retained metal fragments in his buttocks could be hitting a 
nerve and causing the right leg symptoms.

On VA examination in April 2002, the veteran reported 
episodes of pain in his buttocks and legs, worse in the 
right, and numbness and burning in the bottom of both feet.  
He indicated that the pain only acted up when he had 
significant activity.  On examination, he could flex his 
lumbar spine to touch his toes, extend to 35 degrees, and 
bend laterally to a normal degree to both sides.  His scar 
was not tender to palpation.  Straight leg raising was 
negative bilaterally.  The examiner could not find any signs 
of nerve impingement.  X-rays showed metallic fragments over 
the left iliac wing, with no changes since the April 2001 x-
rays.

The RO has evaluated the veteran's wound residuals using two 
diagnostic codes: 5320, for injury of Muscle Group XX, and 
5295, for lumbosacral strain.  Muscle injury in the lumbar 
region is rated at 0 percent if slight, 20 percent if 
moderate, 40 percent if moderately severe, and 60 percent if 
severe.  38 C.F.R. § 4.73, Diagnostic Code 5320.  VA 
regulations characterize muscle injuries as slight, moderate, 
moderately severe, or severe, based on the type of injury, 
history and complaint, and objective findings.  With respect 
to history and complaint, the regulations list the following 
cardinal signs and symptoms of muscle disability: loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
38 C.F.R. § 4.56.

The veteran's wound was debrided, and it became infected and 
required prolonged treatment.  The type of injury he 
sustained appears to be most consistent with the criteria for 
a moderate or moderately severe injury.

The history and complaint of his injury includes in-service 
treatment that was somewhat prolonged.  He has complained of 
pain following activity, a complaint consistent with or 
similar to fatigue-pain.  He has not complained of any of the 
other cardinal signs, and there is not evidence of inability 
to keep up with work requirements.  The history and complaint 
most nearly resemble those of moderate injury.

The objective findings regarding the veteran's injury 
residuals include a 17 by 3 centimeter scar that is 
depressed, is adherent along part of its length, and has some 
loss of tissue.  There are some retained metallic fragments.  
It is not clear that there is any impairment of muscle tonus 
or loss of power.  Overall, the objective findings most 
nearly resemble the criteria of moderate injury.

Taking all of the manifestations into account, the residuals 
of the veteran's low back and buttocks gunshot wound are most 
consistent with moderate muscle injury.  Therefore, a 20 
percent rating is warranted under Diagnostic Code 5320.

Under the rating schedule, lumbosacral strain is evaluated 
based on manifestations such as pain on motion, muscle spasm, 
or pain with straight leg raising.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  The medical evidence indicates 
that the veteran's wound residuals do not produce the type of 
symptoms considered in evaluating lumbosacral strain.  Thus, 
evaluation under Diagnostic Code 5295 would not warrant a 
rating higher that the 20 percent rating that may be assigned 
under Diagnostic Code 5320.

The veteran's gunshot wound is also manifested by a scar.  
While his appeal was pending, VA revised the regulations and 
rating schedule for the evaluation of skin disorders.  See 
67 Fed. Reg. 49,590-49,959 (July 31, 2002) (to be codified at 
38 C.F.R. § 4.118).  When a law or regulation changes after a 
claim has been filed, but before the administrative appeal 
process has been concluded, the version most favorable to an 
appellant applies.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The revised version of the regulations is more favorable to 
the veteran, as it would warrant a higher rating for the scar 
than would be warranted under the previous version of the 
regulations.  Under the revised version of the regulations, 
the veteran's deep scar with underlying soft tissue damage, 
which covers an area of 51 square centimeters, warrants a 10 
percent rating.  See 67 Fed. Reg. 49,590-49,959 (July 31, 
2002) (to be codified at 38 C.F.R. § 4.118, Diagnostic Code 
7801).  

Evaluation of the wound residuals as muscle injury under 38 
C.F.R. § 4.56 and Diagnostic Code 5320, requires 
consideration of the scarring residual to the injury.  
Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2002).  A veteran is 
entitled to separate ratings only where none of the 
symptomatology for any one condition duplicates, or overlaps 
others.  Esteban v. Brown, 6 Vet. App. 259, 2261 (1994).  
Therefore, the scar residuals from the veteran's wounds 
should not be assigned separate ratings for the muscle injury 
and the scar.  The higher rating, for the muscle injury, 
should be assigned.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The RO has noted the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board has reviewed the record with consideration of the 
regulations and related Court cases.  The veteran has not 
required post-service hospitalizations for his disability due 
to wound residuals.  The impairment due to those wounds has 
not been shown to markedly interfere with his employment.  
The Board finds that there are no exceptional factors that 
render application of the regular schedular criteria 
impractical.  There is, therefore, no basis for referral of 
the case to the appropriate official for consideration of an 
extraschedular rating.


ORDER

Entitlement to a 20 percent disability rating for residuals 
of gunshot wounds to the buttocks and low back is granted, 
subject to the laws and regulations controlling the 
disbursement of monetary benefits.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the 


Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

